Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 4, 2022

                                       No. 04-21-00494-CR

                                      Harvey GUTIERREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 620144
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER
        On May 2, 2022, we ordered the court reporter to file a supplemental reporter’s record
containing State’s Exhibit No. 1 and State’s Exhibit No. 2 from the trial in this case. On May 3,
2022, the court reporter notified this court that: (1) the exhibits are currently in the possession of
the Bexar County Clerk’s Office; and (2) the clerk’s office informed her it could not release the
exhibits to her without a direct request from this court. We therefore ORDER the Bexar County
Clerk’s Office to release State’s Exhibit No. 1 and State’s Exhibit No. 2 to court reporter Karen
Kane. We further ORDER Ms. Kane to file those exhibits as a supplemental reporter’s record
within five days of the date the county clerk releases the exhibits to her.




                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court